Case 3:18-cv-07502-EDL Document 6-6 Filed 12/13/18 Page 1 of 3




            Exhibit
              F
          Case 3:18-cv-07502-EDL Document 6-6 Filed 12/13/18 Page 2 of 3




                                                                       R. James Slaughter
                                                                       (415) 773-6623
                                                                       rslaughter@keker.com



December 11, 2018



VIA ELECTRONIC MAIL

 Jonathan Weed
 Director of ADR Services
 American Arbitration Association
 1301 Atwood Avenue, Suite 211N
 Johnston, RI 02919
 JonathanWeed@adr.org

 Re:      Lyft, Inc.

Dear Mr. Weed,

I write with respect to the demands for arbitration filed against Lyft by the Keller Lenkner firm.
We respectfully disagree with the AAA’s decision to proceed with administering these
arbitrations given Keller Lenkner’s conflict of interest and the pending federal court motion to
enjoin Keller Lenkner from representing claimants in these actions. Nevertheless, I write now to
address how the AAA intends to administer the arbitrations and how that plan impacts Keller
Lenkner’s conflict. We think the parties and the AAA need to meet and confer regarding
precisely how the AAA intends to administer these actions.

Earlier this fall you told me that after consulting with claimants’ counsel, the AAA intended to
proceed with a “few hundred” of the arbitrations while holding the remaining arbitrations in
abeyance. At the time, you told me that the AAA intended to invoice Lyft just for those
arbitrations that were proceeding. More recently you told me that the AAA now intends to
proceed with all the arbitrations “simultaneously.” We are concerned that simultaneously
proceeding with 3,660 arbitrations would present challenges, and Lyft would like to understand
how the AAA intends to administer these actions and how the Keller Lenkner firm of
approximately eight attorneys plans to litigate them on the schedule Keller Lenkner has
proposed. Candidly, it is our view that Keller Lenkner’s proposal is designed to cause a
breakdown in the administration and timely adjudication of the claims they have filed. The
AAA ought not allow its procedures to be hijacked for strategic advantage in this manner.

Moreover, Keller Lenkner does not dispute that the conflict of interest described in Lyft’s
complaint and preliminary injunction motion would preclude them from representing claimants
in the arbitrations they have now demanded. Rather, Keller Lenkner asks the AAA to ignore the




1313563
           Case 3:18-cv-07502-EDL Document 6-6 Filed 12/13/18 Page 3 of 3
    Jonathan Weed                                                     VIA ELECTRONIC MAIL
    December 11, 2018
    Page 2


issue and proceed as if no conflict exists and suggests that some other unnamed counsel will
represent claimants if and when Keller Lenkner is enjoined from representing these claimants.
That is neither efficient nor necessary. At a minimum, Keller Lenkner ought to identify now
what counsel would take over and how it intends to litigate the arbitrations it has demanded on
the schedule that Keller Lenkner has proposed.

Let me be clear: Lyft is prepared to pay now the filing fees for those arbitrations that will
proceed.1 But, as your suggestion from earlier this fall indicates, Lyft ought not be invoiced for
arbitrations that are not yet proceeding. Keller Lenkner will undoubtedly try to suggest that Lyft
is attempting to evade paying those fees. Not so. Indeed, Lyft is prepared to pay the fees of
those arbitrations that are actually proceeding and is willing to meet and confer to discuss a
payment schedule that makes sense based on the planned administration of these actions. But
administering 3,660 arbitrations simultaneously is no small task, and the parties ought to discuss
the relevant issues up front.

Very truly yours,




R. James Slaughter

RJS:srg

cc:       Ashley Keller
          Candace Bertoldi




1
 Payment of any arbitration fees may not be construed as a waiver of any arguments Lyft has
with respect to Keller Lenkner’s conflict of interest, all of which are preserved.




1313563
